Name: Commission Regulation (EC) NoÃ 427/2006 of 15 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 16.3.2006 EN Official Journal of the European Union L 79/2 COMMISSION REGULATION (EC) No 427/2006 of 15 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 16 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 15 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 117,9 204 60,7 212 102,0 624 120,2 999 100,2 0707 00 05 052 120,8 068 143,9 204 36,3 628 169,1 999 117,5 0709 90 70 052 128,2 204 55,2 999 91,7 0805 10 20 052 66,2 204 41,8 212 49,7 220 48,6 400 60,8 512 33,1 624 59,1 999 51,3 0805 50 10 052 43,6 624 69,4 999 56,5 0808 10 80 388 94,2 400 121,4 404 90,2 512 71,7 524 76,3 528 78,3 720 87,3 999 88,5 0808 20 50 388 83,4 400 74,8 512 64,9 528 56,0 720 60,4 999 67,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.